  Case 2:18-cr-20386-JTF Document 38 Filed 07/08/19 Page 1 of 3                     PageID 104



                       IN THE UNITED STATE DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,
vs.                                                   CASE NO. 2:18-cr-20386-JTF
NATHANIEL HALL
     Defendant.


  POSITION OF DEFENDANT WITH RESPECT TO SENTENCING FACTORS AND
           OBJECTIONS TO REPORT AND RECOMMENDATIONS



       COMES NOW the Defendant, by and through court-appointed counsel of record, and

pursuant to §6A1.2 United States Sentencing Guidelines, Rule 32 Federal Rules of Criminal

Procedures, and applicable local rules, files this position with respect to sentencing factors and

objections to presentence report and recommendations:

   1. Guilty plea was entered on April 18, 2019 to this one count indictment, unlawful

       possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

   2. Draft of presentence investigation report was filed on June 21, 2019, less than 35 days

       prior to sentencing hearing set July 19, 2019.

   3. PSR 7 and 10. Charles Nelson is not the owner of 785 Looney, an unregistered parcel of

       land in Memphis, Shelby County, Tennessee.

   4. PSR 17. Base Offense Level for 18 U.S.C. § 922(g) per USSG §2K2.1 should be 24.

   5. PSR 18. Injury described does not belong to the same class of injuries falling under the

       definition of serious bodily injury. No enhancement or cross reference should apply.

   6. PSR 23. No Chapter Four Enhancement should apply. PSR 48 and 54. Burglary of

       Building (other than a habitation) T.C.A. § 39-14-402 does not have as an element the


                                                                                                     1
Case 2:18-cr-20386-JTF Document 38 Filed 07/08/19 Page 2 of 3                     PageID 105



    use, attempted use, or threatened use of physical force against the person of another or

    that, by its nature, involves a substantial risk that physical force against the person of

    another may be used in the course of committing the offense. Based on the facts, the

    offensive conduct presented no serious potential risk of injury to another person.

 7. Total Offense Level                            21

 8. Criminal History Score                         12 points Category V

 9. Guideline Imprisonment Range                   70 to 87 months

 10. Applicable criminal history category substantially over-represents the seriousness of the

    defendant’s criminal history or the likelihood that the defendant will commit other

    crimes. While Mr. Hall has a lengthy arrest record, in the 35-year period between his

    arrest in 1983 [PSR 29] and his current these three pending charges from 2018 [PSR 66

    and 67] he has never been charged with a deadly weapons offense. This is an atypical

    case, one to which a particular guideline linguistically applies but where conduct

    significantly differs from the norm, the court should consider a departure warranted.

 11. Mental and emotional conditions may be relevant in determining whether a departure is

    warranted if such conditions, individually or in combination with other offender

    characteristics, are present to an unusual degree and distinguish the case from the typical

    cases covered by the guidelines. Mr. Hall was admitted for involuntary mental health

    treatment on two separate admissions in the period between December 2013 and

    February 2014 and discharged with a diagnosis of major depressive disorder and

    polysubstance dependence. PSR 79. Subsequent to those admissions, Mr. Hall was

    arrested six times in the year 2014 alone, all offenses citing his polysubstance

    dependence as a relevant factor. PSR 50, 51, 52, 53, 54, 55. His long time employer Saul


                                                                                                 2
  Case 2:18-cr-20386-JTF Document 38 Filed 07/08/19 Page 3 of 3                    PageID 106



       Clark passed away in September 2015. PSR 87. In July 2016 he was discharged from

       Regional One Health with prescription for Clindamycin and oxycodone, and was

       subsequently admitted again in March 2018 diagnosed with epigastric pain, essential

       hypertension, and cocaine abuse. PSR 77. Mr. Hall has never received substance abuse

       treatment and acknowledges that he could benefit from substance abuse treatment. PSR

       82. While drug or alcohol dependence ordinarily is not a reason for a downward

       departure, it may be appropriate to accomplish a specific treatment purpose.

   12. Most simply stated, Mr. Hall is not an armed career criminal, he is a man with

       deteriorating health and mental condition. In determining a just punishment that protects

       society and deter future criminal conduct and reflects the seriousness of the offense, the

       Court may reach this goal, not through a longer term of imprisonment, but through

       extensive counseling and treatment and an extensive period of supervised release.

                                                             s/Ruchee J. Patel
                                                             Ruchee J. Patel (TN#26521)
                                                             PO Box 3453
                                                             Memphis, TN 38173
                                                             (901) 213-6529

                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and exact copy of the foregoing has been served via
electronic filing to the following:

               MARQUES T. YOUNG
               U.S. ATTORNEY'S OFFICE
               Federal Building
               167 N. Main St. Ste. 800
               Memphis, TN 38103

       This the 8th day of July, 2019.
                                                             s/Ruchee J. Patel
                                                             Ruchee J. Patel



                                                                                                    3
